Exhibit 10.1
 


SEPARATION AGREEMENT,
WAIVER AND RELEASE
 
This Agreement is made and entered into freely and voluntarily by and between
David K. Miller (hereinafter referred to as “Employee”) and Universal Technical
Institute, Inc. (hereinafter referred to as (“UTI” or “the Company”).
 
WHEREAS, Employee has been employed by UTI or its predecessors in interest for a
period of approximately twenty-eight (28) years; and
 
WHEREAS, Employee has held various positions with UTI including serving as
Senior Vice President Sales and Senior Vice President Campus Sales, positions
which have responsibility and oversight on a nationwide basis for the recruiting
of students for all of UTI’s campuses; and
 
WHEREAS, during his employment, Employee has gained access to confidential
information as described more fully in this Agreement and acquired an extensive
amount of knowledge about UTI’s operations, strategies, and business;
 
WHEREAS, as a result of a corporate restructuring of the Company, Employee’s
employment with the Company is ending;
 
NOW, THEREFORE, for and in consideration of the acts, payments, covenants and
mutual agreements herein described and agreed to be performed, Employee and UTI
agree as follows:
 
1. Termination Date. Employee agrees, recognizes and accepts that Employee’s
employment relationship with UTI has been terminated as of September 16, 2007
and that UTI has no obligation, contractual or otherwise, to re-employ or recall
Employee in the future.
 
2. Payment(s). For and in consideration of the promises and covenants set forth
in Paragraphs 9 and 10 below, through the period ending 78 weeks after the date
of this Agreement, UTI agrees to pay Employee separate bi-weekly payments
pursuant to UTI’s normal payroll practices in the gross amount of ten thousand
three hundred eighty-four dollars and sixty two cents ($10,384.62) less
applicable local, state and federal withholdings. The total amount payable under
this Paragraph 2 shall be four hundred five thousand dollars and eighteen cents
($405,000.18), less applicable local, state, and federal withholdings.
 
3. Bonus Payments. For fiscal year ending September 30, 2007, Employee will be
entitled to an annual bonus if: (a) such a bonus is approved by UTI’s Board of
Directors as payable to all current employees, and (b) Employee signs, returns,
and does not revoke this Separation Agreement, Waiver and Release. The 2007
annual bonus, if payable, will be paid during December of 2007, and the bonus,
if any, will be based on the performance metrics previously established by the
Board of Directors. Employee shall not be eligible or entitled to (a) any bonus
for fiscal year 2008 or (b) any stock awards after the termination of
employment.
 
All stock options and restricted stock held by Employee will expire according to
the applicable grant or plan, and Employee’s existing equity in UTI that has
vested shall remain vested.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Benefits. Employee’s current medical, dental and vision benefits will
continue pursuant to UTI policy, until September 30, 2007. Beginning, on the
first day that active employee coverage is ineffective, Employee may elect to
continue current medical, dental and vision benefits for up to eighteen (18)
months in accordance with the plan provisions and the Consolidated Omnibus
Budget Reconciliation Action of 1985 (COBRA). If Employee signs, returns and
does not revoke this Agreement, UTI will continue to pay towards the Employee’s
COBRA coverage a monthly amount equal to the Company paid portion of the
insurance premium for the coverage held by Employee during active employment and
any administrative fee for a period of eighteen (18) months, provided the
Employee makes a timely election to receive COBRA benefits. Additionally,
Employee shall be entitled, for a eighteen (18) month period following the
termination of employment, to the perquisites and benefits of the Execucare
program or its successor program.
 
UTI will provide to Employee professional outplacement services for a period of
twelve (12) months through the firm of Right Management, at a cost not to exceed
a total value of twelve thousand dollars ($12,000).
 
Employee shall be responsible for any and all income taxes, if any, associated
with any benefits provided to him under this Agreement.
 
5. Acknowledgement of Consideration. Employee acknowledges and agrees that the
payments set forth in Paragraph 2 are for and in consideration of the promises,
covenants, and undertakings in Paragraphs 9 and 10. Employee further
acknowledges and agrees that the payments and benefits set forth in Paragraphs 3
and 4 are made in consideration of and are contingent on the fulfillment of all
other promises, covenants, and undertakings set forth in this Agreement
including, but not limited to, Paragraphs 6, 7, and 8 below. Employee
acknowledges and agrees that all of the payment(s) and benefits referenced in
this Agreement constitute special consideration to Employee in exchange for the
promises made herein by Employee and that UTI is not otherwise obligated to
provide to Employee any such payment, benefits or portion thereof.
 
6. Employee’s Full Release and Waiver of All Claims. Employee hereby releases,
acquits, and forever discharges UTI, its subsidiaries, and related and
affiliated entities and the current and former officers, directors, agents,
assigns, representatives and employees of each of the foregoing, from any and
all actions, claims, damages, lawsuits, expenses, or costs of whatever nature
arising out of Employee’s employment, the termination of employment with UTI,
and any claims Employee may have by virtue of his being a shareholder of UTI,
whether known or not, by either party at the time of execution of this
Agreement.
 
This Release and Waiver includes, but is not limited to, any rights or claims
which may be brought under Title VII of the Civil Rights Act of 1964, the Fair
Labor Standards Act (FLSA), the Americans with Disabilities Act (ADA), the
Employee Retirement Income Security Act (ERISA), the Equal Pay Act (EPA), the
Rehabilitation Act of 1973, the Family and Medical Leave Act (FMLA), the
National Labor Relations Act (NLRA), Occupational Safety and Health Act,
Sarbanes-Oxley Act, the Securities Act of 1933, Securities Exchange Act of 1934,
COBRA, the Labor Management Relations Act (LMRA), the Arizona Civil Rights Act,
the Arizona Employment Protection Act or any other action or claim under any
federal, state or local statute, or regulation or under common law. Employee’s
release also includes all claims for constructive discharge, negligent
supervision, breach of contract, fraud, breach of express or implied covenant,
defamation, libel, slander, intentional or negligent infliction of emotional
distress, tortious interference with contract, retaliation, failure to pay
wages, bonuses, commissions or other benefits, attorneys’ fees and any other
claim that could be raised by Employee as a result of Employee’s employment, the
termination of employment with UTI, or by virtue of Employee being a shareholder
of UTI.
 
 
 

--------------------------------------------------------------------------------

 
 
This Release and Waiver does not affect Employee’s right to file a charge or
participate in any federal, state or local investigation by any governmental
agency or to challenge the validity of this Agreement, or Employee’s right to
any governmental benefits payable under any Social Security or Worker’s
Compensation law now or in the future. Notwithstanding the foregoing, Employee
acknowledges and agrees that he (1) is not entitled to any monetary or personal
relief with respect to any charge filed by any person or entity with any
federal, state or local government agency; and (2) specifically assigns any such
recovery to UTI. Further, this Agreement is not intended to and does not waive
or release any claim under the Arizona Minimum Wage Act.
 
7. Employee’s Release of Any Age Claims. Also in consideration of the promises
and understandings contained in this Agreement, Employee hereby waives,
releases, discharges, and agrees that Employee will not institute, prosecute or
pursue any, claims, causes of action, or suits for claims, if any, that have
arisen as of the date of this Agreement under the Age Discrimination in
Employment Act (“ADEA”), as amended, or under the age provisions of any other
applicable state or federal law. Employee acknowledges that he is knowingly and
voluntarily waiving and releasing any rights he may have under the ADEA, as
amended. Employee also acknowledges that the consideration given for the waiver
and release in the preceding paragraph is in addition to anything of value to
which he is or may have been entitled. Employee further acknowledges having been
advised by this writing, as required by the ADEA, that:
 
(a) this waiver and release do not apply to any rights or claims that may arise
after execution date of this Agreement;
 
(b) he has been advised hereby of having had the right to consult with an
attorney prior to executing this Agreement;
 
(c) he has forty-five (45) days to consider this Agreement (although he may
choose to voluntarily execute this Agreement earlier);
 
(d) Employee has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; and
 
(e) this Agreement shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after this
Agreement is executed by the undersigned; and
 
(f) he has received information about the job titles and ages of those in his
job classification or organizational unit who are and are not affected by a
reduction in force that is occurring at approximately the same time as Employee
is entering this Agreement although Employee recognizes and agrees that this
Agreement arises from a restructuring and not from the reduction in force.
 
8. Covenant Not to Sue. Employee further covenants and agrees never to commence
any action, suit or proceeding, in law or in equity against UTI, in any way
pertaining to or arising out of Employee’s employment by and with UTI, the
termination of Employee’s employment, or by virtue of his status as a
shareholder of UTI. Employee also stipulates that the consideration received and
to be received by Employee under this Agreement is in full and complete
satisfaction of any claims Employee may have, or may have had, whether known by
the parties at the time of execution of this Agreement or not.
 
 
 

--------------------------------------------------------------------------------

 
 
9. Confidential Information.
 
(a) Following the termination of employment, Employee will not, directly or
indirectly, in one or a series of transactions, disclose to any person, or use
or otherwise exploit for his own benefit or for the benefit of anyone other than
UTI, any Confidential Information, whether prepared by Employee or not;
provided, however, that any Confidential Information may be disclosed to
officers, representatives, employees and agents of UTI who need to know such
Confidential Information in order to perform the services or conduct the
operations required or expected of them. Employee shall have no obligation
hereunder to keep confidential any Confidential Information if, and to the
extent, disclosure of such information is specifically required by law;
provided, however, that in the event disclosure is required by applicable law,
Employee shall provide UTI with prompt notice of such requirement, prior to
making any disclosure, so that UTI may seek an appropriate protective order.
 
(b) “Confidential Information” means any confidential information including,
without limitation, any study, data, calculations, software storage media or
other compilation of information, brand, marketing, advertising/media, product
and channel strategies, market data, competitor and student research, internet
marketing strategy and tactics, predictive modeling insights, product designs,
employee compensation packages and strategies, pricing and training manuals,
campus operations design and strategy, copyright, “know-how,” trade secrets,
customer lists, details of vendor, supplier, manufacturer, client or consultant
contracts, pricing policies, operational methods, product development techniques
or plans, business acquisition plans or any portion of phase of any scientific
or technical information, ideas, discoveries, designs, computer programs
(including source or object codes), processes, procedures, formulae,
improvements or other proprietary or intellectual property of UTI, whether or
not in written or tangible form, and whether or not registered, and including
all files, records, manuals, books, catalogues, memoranda, notes, summaries,
plans, reports, records, documents and other evidence thereof. Notwithstanding
the foregoing, the term “Confidential Information” does not include, and there
shall be no obligation hereunder with respect to, information that is or becomes
generally available to the public other than as a result of a disclosure by
Employee that is not permissible hereunder.
 
10. Covenant Not to Compete and Not to Solicit. Employee agrees that during the
course of his employment, he has received Confidential Information and training,
designed to give him special skills and to provide UTI with a competitive
advantage and which has commercial value. Employee acknowledges that UTI has a
legitimate interest in protecting its Confidential Information and in taking
reasonable steps to protect its goodwill, its relationships with students,
employees, consultants, vendors, suppliers, manufacturers, and to protect itself
against unfair competition.
 
Employee therefore agrees:
 
(a) As used in this Agreement, to “Compete” shall mean directly or indirectly to
own, manage, operate, join, control, be employed by, or become a director,
officer, shareholder (holding 5% or more of shares) of, or consultant to, any
entity or person that (i) owns or operates a post-secondary educational
institution which teaches or trains individuals in motorcycle, marine,
automotive, diesel, and collision repair and refinishing technologies, or any
one or more of these programs; (ii) is considering or contemplating a program
that teaches or trains individuals in motorcycle, marine, automotive, diesel,
and collision repair and refinishing technologies, or any one or more of these
programs; (iii) any entity engaged in any similar or incidental business
conducted, or engaged in, by UTI prior to the date hereof or at any time during
the Employee’s employment.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) For a period of eighteen (18) months (or for fifteen (15) months if a court
finds that eighteen (18) months are unreasonable, or for twelve (12) months if a
court finds that fifteen (15) months are unreasonable, or for nine (9) months if
a court finds that twelve (12) months are unreasonable) after the termination of
employment Employee agrees that he shall not Compete with UTI anywhere within
UTI’s sales territory. Employee agrees that in light of UTI’s business style and
character, its marketing methods, the location of its campuses and its sales
strategy; it is reasonable to consider that UTI’s sales territory extends
throughout the United States and Puerto Rico. (If a court of competent
jurisdiction finds that this territory is unreasonable, then the sales territory
shall be considered all states in which UTI has a campus and all states which
are contiguous to a state with a UTI campus. If a court of competent
jurisdiction finds that this territory is unreasonable, then the sales territory
will be considered to be all states in which UTI has a campus.)
 
(c) Employee agrees that for a period of eighteen (18) months (or for fifteen
(15) months if a court finds that eighteen (18) months are unreasonable, or for
twelve (12) months if a court finds that fifteen (15) months are unreasonable,
or for nine (9) months if a court finds that twelve (12) months are
unreasonable) following the termination of employment that he will not, either
directly, indirectly or through others, solicit or attempt to solicit any
Company employee, consultant, independent contractor, vendor, supplier,
manufacturer, or any person or entity with a business relationship with UTI or
its subsidiaries or affiliates, to terminate or limit its relationship with UTI
or its subsidiaries or affiliates in order to become an employee, consultant, or
independent contractor to or for any other person or entity.
 
(d) Employee agrees to disclose, during the eighteen (18) month period following
the termination of employment, the terms of this Paragraph 10 to any potential
future employer.
 
11. Internal Revenue Code Section 409A Compliance Strategy. UTI believes that
the severance and other payments and benefits provided pursuant to Paragraphs 2,
3 and 4 of this Agreement comply with either the short-term deferral exception
or the separation pay exception to the requirements of Section 409A of the
Internal Revenue Code (“Section 409A”) as described in Treas. Reg. §
1.409A-1(b)(4) and § 1.409A-1(b)(9)(iii) and (v), respectively. Nevertheless,
under no circumstances may the time or schedule of any payment made or benefit
provided pursuant to this Agreement be accelerated or subject to a further
deferral except as otherwise permitted or required pursuant to regulations and
other guidance issued pursuant to Section 409A of the Code. In addition, the
Employee shall not have any right to make any election regarding the time or
form of any payment due under the terms of this Agreement. If UTI concludes at a
later date, in the exercise of its discretion, that neither the short-term
deferral exception, the separation pay exception nor any other exception to the
requirements of Section 409A is available, Employee understands and agrees that
UTI may unilaterally amend the applicable terms of this Agreement in order to
assure compliance with Section 409A. Each provision of this Agreement shall be
interpreted, to the extent possible, to comply with Section 409A.
 
12. Company’s Right to Cease Payments and Obtain Injunctive Relief. Employee
understands and agrees that the payments in Paragraph 2 of this Agreement are
made in exchange for Employee’s promises, covenants, and undertakings in
Paragraphs 9 and 10 of this Agreement. In the event of a breach or imminent
breach of any of Employee’s duties or obligations under the terms and provisions
of Paragraph 9 or 10 of this Agreement, UTI shall be entitled to immediately
cease all payments to Employee under Paragraph 2. In the event of an actual
breach, such breach will require Employee to disgorge and repay to Company all
payments and benefits paid to or conferred upon Employee under Paragraph 2 of
this Agreement since the time of the first breach.
 
 
 

--------------------------------------------------------------------------------

 
 
Employee understands and agrees that if Employee breaches any duties or
obligations Employee has under Paragraphs 9 or 10 of this Agreement, Employee
has no right to any money under Paragraph 2 of this Agreement, and that Employee
forfeits any right to receive money under Paragraph 2 of this Agreement,
regardless of whether the non-compete or non-solicit provisions are upheld in a
court of competent jurisdiction. Employee further understands and agrees that if
Employee successfully challenges, by seeking judicial relief, the enforceability
of either Paragraph 9 or 10, or both of them, UTI shall be entitled to
immediately cease all payments and benefits under paragraph 2 of this Agreement.
 
In addition to any other legal or equitable remedies UTI may have (including any
right to damages that it may suffer), UTI shall be entitled to temporary,
preliminary and permanent injunctive relief restraining such breach or imminent
breach. Employee hereby expressly acknowledges that the harm which might result
to Company’s business as a result of noncompliance by Employee with any of the
provisions of Paragraphs 9 or 10 would be largely irreparable. Employee
undertakes and agrees that if Employee breaches or threatens to breach the terms
of Paragraphs 9 or 10, Employee shall be liable for any attorneys’ fees and
costs incurred by Company in enforcing its rights hereunder.
 
13. Non-Disparagement. In order to avoid unnecessary and unfair damage to UTI’s
business reputation, Employee agrees to make no statements to any persons
including, but not limited to, any employees, customers, vendors, the media, or
other parties, whether oral, written or electronic that would tend to disparage,
criticize, or ridicule UTI, its officers or directors. In order to avoid
unnecessary and unfair damage to Employee’s reputation, UTI agrees to instruct
its officers and directors not to make any statements to any persons whether
oral, written, or electronic that would tend to disparage, criticize, or
ridicule Employee.
 
14. Company Property and Documents. Employee agrees to return all UTI property
and equipment, including keys and all files and documents pertaining to UTI,
including all copies thereof, on or before the date of Employee’s termination.
 
15. Reliance. Employee warrants and represents that: (i) Employee has relied on
Employee’s own judgment regarding the consideration for and language of this
Agreement; (ii) Employee has been given a reasonable period of time to consider
said Agreement; (iii) no statements made by UTI have in any way coerced or
unduly influenced Employee to execute this Agreement; (iv) this Agreement is
written in a manner that is understandable to Employee and Employee has read and
understood all paragraphs of this Agreement; and (v) Employee has been advised
to consult with legal counsel of Employee’s choice regarding this Agreement.
 
16. Nature of the Agreement. This Agreement and all provisions thereof,
including all representations and promises contained herein, are contractual and
not a mere recital and shall continue in permanent force and effect. The rights
and obligations of the parties under this Agreement shall survive a merger,
consolidation or transfer of ownership or sale of whole or parts of UTI and
shall bind any successors or assigns of either party. This Agreement constitutes
the sole and entire agreement of the parties with respect to the subject matter
hereof, superseding all prior agreements and understandings between the parties,
and there are no agreements of any nature whatsoever between the parties hereto
except as expressly stated herein. This Agreement may not be modified or changed
unless done so in writing, signed by both parties. In the event that any portion
of this Agreement is found to be unenforceable for any reason whatsoever, the
enforceable provision shall continue to be in full force and effect. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Arizona, and the parties agree that the state and federal courts
located in Maricopa County, Arizona shall have jurisdiction over any dispute
pertaining to this Agreement and shall be the proper venue for the resolution of
any dispute.
 
 
 

--------------------------------------------------------------------------------

 
 
DATED this 24th day of September, 2007.
 
/s/ David K. Miller                                                     
David K. Miller
 
By: /s/ Tom Riggs, SVP, People Services              
Universal Technical Institute, Inc.
 
Return Original To:
Tom Riggs
SVP, People Services
20410 N. 27th Avenue, Suite 200
Phoenix, Arizona 85027
 
 
 

--------------------------------------------------------------------------------

 
 